 ALLSTATE INSURANCE COMPANY339AllstateInsuranceCompany'andInternational Broth-erhood of ElectricalWorkers, Local Union 108,AFL-CIO,' Petitioner. Case 12-RC-3753June 21, 1971DECISION AND DIRECTION OF ELECTIONBY MEMBERS FANNING, BROWN, AND KENNEDYUpon a petition duly filed under Section 9(c) of theNational Labor Relations Act, as amended, a hearingwas held before Hearing Officer Norman E. Jacobs. Bydirection of the Regional Director for Region 12, thiscase was transferred to the National Labor RelationsBoard for decision. Thereafter, the Employer filed abrief, a supplemental brief, and a request for oral argu-ment.Pursuant to the provisions of Section 3(b) of the Act,the Board has delegated its powers in connection withthis case to a three-member panel.The Hearing Officer's rulings made at the hearing arefree from prejudicial error and are hereby affirmed. TheHearing Officer deferred ruling on a motion to dismissbecause the petition does not constitute a demand andon a request to incorporate the transcript in Cases 12-RC-2792, 2886, and 2889, reported at 171 NLRB No.29. The motion to dismiss is hereby denied as withoutmerit, and the request to incorporate the prior tran-script is hereby denied as the instant hearing ade-quately presents the facts and issues in this case. Inaddition,Respondent's request for oral argument ishereby denied as the record and briefs adequatelypresent the issues and positions of the parties.Upon the entire record in this case, the Board finds:1.The Employer is engaged in commerce within themeaning of the Act, and it will effectuate the purposesof the Act to assert jurisdiction herein.2.The labor organization involved claims to repre-sent certain employees of the Employer.3.A question affecting commerce exists concerningthe representation of certain employees of the Em-ployer within the meaning of Sections 9(c)(1) and 2(6)and (7) of the Act.4.Allstate Insurance Company, is a, multiple lineinsurance company and writes-life, accident,and healthy,and casualty insurance; including automobile, fire,, ex-tended coverage' and homeowner policies. The Coin- -pany, with its home office in Northbrook, Illinois, isorganizationally, divided into zones, the zones into re-gions, the.'regions-.into divisions; and the division intodistricts.tions-.The Petitioner seeks a unit consisting of all insuranceagents within District 10 of the Employer's-.Floridaregion. The Employer contends that the Florida regionis the minimum appropriate unit and that there is nobasis for establishing an appropriate unit on a districtlevel. In a prior case involving Allstate's Florida region,Case 12-RC-2792,et al.,reported at 171 NLRB No.29, the Board found that a district or group of districtsformed the basis for an appropriate bargaining unit. Wefind that the record herein reaffirms our decision in thatcase.Although Allstate agents operated out of sales loca-tions rather than a single district office, several saleslocations or agents are grouped together to form adistrict.A district sales manager supervises and guidesthe agents within his district. District sales managersdo not have the authority to make the final managerialdecisions, but their recommendations and actions arean important part of the managerial decision chain.Normally a district sales manager would do recruitingin his area whenever agents are needed for his particu-lar district. He screens applicants that come to him fora job. He would play a similar initial role with respectto transfers. District sales managers personally see allbut the most experienced agents at least once a weekand in many cases more often, and play an importantrole in instructing agents under them in ways to im-prove sales and in implementation of company policy.Thus, district sales managers, as found in the previouscase, are clothed with sufficient authority over normalincidents of the employment relationship to warrantthe finding that districts are units presumptively appro-priate for the purposes of collective bargaining.Additionally, we find, as was found in the prior case,that a district has sufficient geographic coherence toform the basis of an appropriate bargaining unit. Al-though districts may overlap one another and agents inone district may operate to some extent in other dis-tricts, a district may be geographically defined in thatit is a grouping of fixed sales locations.The Employer further contends that districts are notstable and substantial changes have been made in Dis-trict 10, the district sought by the Petitioner. However,we found in the,,prior case, "While the Company doeshave a history of continuous reorganization and expan-sion,, a close scrutiny of 'the facts indicates that, in fact,such realignments and other administrative changes donot demonstrate instability or a deficiency in the inde-pendence of a district office."We,.so find here.'The Employer, in our opinion, has raised no fact orissue warranting reversal or modification,of our priordecision. Therefore, we finds. in accord with-our prior'3P'etitioner's name appears°,aaamendedat the heanng.'In its supplementalbrief the Employercites an additionalchange of thesame characterwithin,District 10_ Assuming this to be true,our decisionherein would not be altered.191 NLRB- No., 555 340DECISIONSOF NATIONALLABOR RELATIONS BOARDdecision, that the following employees of the Employerpany, excluding all claim adjusters, clerical work-constitute a unit appropriate for the purposes of collec-ers, supervisors within the meaning of the Act, andtive bargaining within the meaning of Section 9(c) ofall other employees.the Act:All insurance agents within - District 10 of the[Direction of Election4 omitted from publication.]Florida Region of the Allstate Insurance Com-the names and addresses of all the eligible voters, must be filed by theIn order to assure that all eligible voters may have the opportunity toEmployer with the Regional Director for Region 12 within 7 days of thebe informed of the issues in the exercise of their statutory right to vote, alldate of this Decision and Direction of Election The Regional Director shallparties to the election should have access to a list of voters and their ad-make the list available to all parties to the election. No extension of timedresses which maybe used to communicate with them.Excelsior Underwearto file this list shall be granted by the Regional Director except in extraordi-Inc.,156 NLRB 1236;N.L.R.B. v. Wyman-Gordon Co.,394 U.S 759.nary circumstances. Failure to comply with this requirement shall beAccordingly, it is hereby directed that an election eligibility list, containinggrounds for setting aside the election whenever proper objections are filed